DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 1/25/2022 in which claims 1-40, 50 and 52-53 are cancelled. Claims 41, 42, 44, 45 and 51 have been amended. Claims 54-57 are added. Currently claims 41-49, 51 and 54-57 are pending for examination. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 44 states the end stopper “can be inserted into an orifice on the harness clip”. There is no support for this in applicant’s originally filed disclosure. Applicant’s disclosure states: Following the pre-fitting of the harness clips (8), the end stoppers (18) 10are inserted into the orifices (17) and prevent the harness clips (8) from slipping down or being lost and likewise ensure unambiguous assignment of the head harness to the connecting points of the mask. Page 10, second paragraph. As shown below 18 is not placed into the orifice of 8. 

    PNG
    media_image1.png
    363
    607
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites “an actuating element” but depends from claim 54 which also recites “an actuating element” making it unclear if applicant is referring to the same actuating element or an additional actuating element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 41-49, 51 and 53 is/are rejected under 35 U.S.C. 103(a) as being unpatentable Lubke et al. (US 2006/0283461 A1) in view of Rummery et al. (US 2010/0307502 A1) in further view of Gunaratnam et al. (US 6,374,826 B1) 
Regarding claim 41, Lubke discloses:
	A set of holding arrangements for a head harness (as shown in figure 152; 1050 1060 +where they attach to patient interface; alternatively embodiment described in [0177] as shown in figures 9-11, 19-23 which include 264 upper, 250 upper + where they attach to patient interface and 260 lower and 364 and where they attach to patient interface+ 222, 228, 254, 238), wherein the set of holding arrangements comprises at least a first holding arrangement (upper connection points and 1060 + corresponding interface on patient interface) (alternatively 250, 264 + where they attach to patient interface is upper holding arrangement) for an upper portion of a patient interface and a second holding arrangement for a lower portion of the patient interface (lower connection points 1050 + corresponding interface on patient interface) (alternatively 260, 364 +where they attach to patient interface is lower holding arrangement+ 222, 228, 254, 238) which comprise an identification mechanism (shape of 1050, 1060; alternatively shape of 264 as shown in figure 9 and 364 as shown in figure 23) in a region of a patient interface (see for example 155 where 1050 and 1060 attach to patient interface; alternatively see wherein 264 attaches to patient interface in figure 9; wherein 364 attaches in figure 23) which render the first holding arrangement distinguishable from the second holding arrangement (see figure 150-153 which shown the shapes of the holding arrangements being different such that the upper holding arrangement is distinguishable from a lower holding arrangement; in the alternative see figure 9 wherein 264 is different from 364 shown in figure 23 such that the upper holding arrangement is distinguishable from a lower holding arrangement), wherein the first and second holding arrangements are configured differently for the upper and lower portions of the patient interface (see figure 152; alternatively see figure 9 and figure 23), wherein the set further comprises a plurality of holding elements (1050, 1060 + complementary portions wherein they attach to patient interface; alternatively 250, 260, 264, 364+ complementary portions wherein they attach to patient interface+ 222, 228, 254, 238) which serve to connect the head harness to the patient interface at least four contact points (at end of 1050 (both left and right) and end at 1060 (both left and right)) (alternatively at end of 250 264 (both left and right) and end of 260 364 (both left and right)), wherein components of the first and/or of the second holding arrangements (interpreted as any component within the set that fits together with another component) comprise at least a harness clip (1064 [0330]; alternatively 364) and an adapter (1071; alternatively 371).
	Lubke does not explicitly disclose wherein the identification mechanism comprises identification markings in a region of the patient interface which render the upper and lower holding arrangements distinguishable, wherein the identification markings are provided by mechanical coding of the harness clip and adapter and wherein an inner side and an outer side of the head harness are designed in different colors. 
	It is the examiner’s position that there is evidence against a functional relationship between the printed matter (identification markings) and the associated product. The courts have held that where a product merely serves as a support for printed matter, no functional relationship exists. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn" Emphasis added. However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. Similarly, the purpose of the printed matter in the instant claims is to identify and distinguish one holding arrangement from the other and thus it is the examiner’s position that this function does not pertain to the structure of the apparatus, but rather a method or process. 
	However, even if a functional relationship does exist, Rummery teaches that it is well known to distinguish between two components using mechanical coding (340, 322l 322r; see figures 18g-18l)) in a region of the patient interface in order to distinguish between separate components [0245]-[0248].
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lubke wherein the identification mechanism comprises mechanical coding in a region of the patient interface which render the upper and lower holding arrangements distinguishable as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct alignment of the patient interface structure [0246]. 
	Lubke does not explicitly disclose the adapter located in a mounting device.
	However, Gunaratnam teaches a known connection mechanism (figure 2a) to a patient interface wherein an adapter (210) is located in a mounting device (200) (by means of 230; see figure 2a).
	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lubke to include a mounting device as shown in Gunaratnam as this is a known headgear connection as set forth in col. 1, lines 48-52. 

Regarding claim 42, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Although as currently modified, Lubke as modified does not disclose that the at least two holding arrangements are configured differently for the right and left portions of the patient interface, Rummery further discloses wherein the at least two holding arrangements are configured differently for the right and left portions of the patient interface (see figure 18k and figure 18l wherein 84l 322l and 84r 322r are different shapes and thus are configured differently).
Therefore, it would have been obvious to have modified Lubke wherein the at least two holding arrangements are configured differently for the right and left portions of the patient interface as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct alignment of the patient interface structure [0246].

Regarding claim 43, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses an arrangement wherein said harness clip (364) is pre-fitted (product by process) on lower harness tabs (see below; made of textile material) of the head harness and is connected to textile material by end stoppers (244) [0166] which fit over (see annotated figure 23 below which shown 244 going over the end of the harness tab) ends of the lower harness tabs (as shown below) and are at least one of sewn, adhesively bonded or welded there [0166].

    PNG
    media_image2.png
    533
    848
    media_image2.png
    Greyscale



Regarding claim 45, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses an arrangement wherein said harness clip (1064; [0330]) is pre-fitted on a harness tab (1065) and latches in an adapter (1071) located in the mounting device (as set forth for claim 41 above; the mounting device 200 of Gunaratnam). 

Regarding claims 46-47, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke as modified further discloses wherein the identification markings comprise color markings and/or printed markings (Rummery: 340), raised or depressed identification markings on a harness clip (Rummery: end of 74l and 74r) and said adapter (Rummery: 322l 322r) for the harness clip as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct alignment of the patient interface structure [0246]. Applicant claims wherein the markings are provided by color markings and/or printed markings, raised or depressed markings on a harness clip and an adapter for the harness clip. By claiming color markings and/or printed markings, raised or depressed markings, applicant does not disclose a functional relationship that goes beyond that of Rummery. There is no difference in the functional relationship between the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) and/or codings (340, 322l 322r; see figures 18g-18l) of Rummery and the “color markings and/or printed markings”, “raised or depressed markings” claimed in claims 46-47 (both are for distinguishing). Please note case law in which it was shown that a dice having numbers anticipates a dice having images because there is no difference in functional relationship between the two. MPEP 2111.05(l)(B).

Regarding claims 48-49, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Rummery further discloses wherein the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) comprise at least one of letters and numbers (see for example 340 of figure 18i 18j), symbols (342 of 18h). By claiming letters and numbers, symbols, applicant does not disclose a functional relationship that goes beyond that of Rummery. There is no difference in the functional relationship between the identification markings (340, 342, 344, 322l, 322r, 84l, 84r; see figure 18g-18l) of Rummery and the letters and numbers, symbols, claimed in claims 48-49 (both are for distinguishing). Please note case law in which it was shown that a dice having numbers anticipates a dice having images because there is no difference in functional relationship between the two. MPEP 2111.05(l)(B).

Regarding claims 51, Lubke as modified discloses the claimed invention substantially as claimed as set forth for claim 41 above. Lubke further discloses a touch and close fastener (228, 238) and a corresponding harness mount (254).
	Lubke does not explicitly disclose wherein the components are made of the same color. Lubke as currently modified does not explicitly disclose a color marking is a colored touch and close fastener and a colored corresponding harness mount. 
	Rummery teaches that it is well known to distinguish between two components using similar markings (340, 342; see figure 18g-18l) in order to distinguish between separate components and for knowing which components should be connected [0245]-[0248].
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lubke wherein an identification marking is present on the components as taught by Rummery for the purpose of a more intuitive assembly for the user [0245] and to ensure correct assembly of the structure [0246]. Applicant claims wherein the markings are provided by similar coloring of corresponding components. By claiming colors, applicant does not disclose a functional relationship that goes beyond that of Rummery. There is no difference in the functional relationship between the identification markings (340, 342; see figure 18g-18l) of Rummery and the same coloring claimed in claim 51 (both are for distinguishing). Please note case law in which it was shown that a dice having numbers anticipates a dice having images because there is no difference in functional relationship between the two. MPEP 2111.05(l)(B).

Regarding claim 53, Lubke as modified further discloses wherein the corresponding components of the first and second holding arrangements comprise all of a harness clip (1064 [0330]; alternatively 364), an adapter (1071; alternatively 371), and a mount (1041; alternatively 254). This has been interpreted as the corresponding components of both the first and second holding arrangements collectively include a harness clip, an adapter and a mount (not that each holding arrangement includes a clip, adapter and mount). 

Regarding claim 56, Lubke as modified further discloses wherein at least the second holding arrangement for a lower portion of the patient interface comprises (1064 [0330]; alternatively 364) and the adapter (1071; alternatively 371). 

Regarding claim 57, Lubke as modified further discloses wherein the adapter (1064 [0330]; alternatively 364) is located in the mounting device (200 of Gunaratnam) in a pivotable manner (col.1, lines 52-55).

Claim(s) 55-56 is/are rejected under 35 U.S.C. 103(a) as being unpatentable Lubke et al. (US 2006/0283461 A1) in view of Rummery et al. (US 2010/0307502 A1) in further view of Gunaratnam et al. (US 6,374,826 B1) in further view of Keller et al. (US 6,003,213 A).
Regarding claims 54-55, Lubke as modified discloses the claimed invention substantially as claimed but does not explicitly disclose wherein the first and/or second holding arrangement further comprises an actuating element in the form of a sliding sleeve which can be pushed over the harness clip, the sliding sleeve serving as an actuation element for releasing a snap connection between the harness clip and the adapter. 
However, Keller discloses a buckle connection, wherein an actuation element/sliding sleeve (150) can be pushed over a harness clip (110) (see figure 1), the sliding sleeve serving as an actuation element for releasing a snap connection between the harness clip and an adapter (130) (as shown in figure 2; col. 2, lines 53-67). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lubke’s connection with Kellers for the benefit of providing a locking mechanism such that inadvertent or accidental separation does not occur (col. 1, lines 28-30). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (an adapter located in a mounting device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785